Exhibit 10.5
EXECUTION COPY

      MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED
BANK OF AMERICA, N.A.
One Bryant Park
New York, New York 10036   UBS SECURITIES LLC
299 Park Avenue
New York, New York 10171


UBS LOAN FINANCE LLC
677 Washington Boulevard
Stamford, Connecticut 06901

MORGAN STANLEY & CO. LLC
MORGAN STANLEY SENIOR FUNDING, INC.
1585 Broadway
New York, New York 10036
July 29, 2011
Peabody Energy Corporation
701 Market Street
St. Louis, MO 63101

Attention:   Michael C. Crews
Executive Vice President and Chief Financial Officer

Project Truman
Bridge Facility Commitment Letter
Ladies and Gentlemen:
We have been advised that Peabody Energy Corporation (the “Company” or “you”)
intends to acquire, via Bidco (as defined below), at least 50.01% of the shares
of Macarthur Coal Limited (the “Target”) either pursuant to offers made under a
takeover bid or pursuant to a scheme of arrangement (the “Tender”) and, in
connection therewith, the Commitment Parties (as defined below) are pleased to
act in the capacities set forth below for an up to US$2.0 billion senior bridge
facility (the “Bridge Facility”, and senior unsecured loans thereunder, the
“Bridge Loans”), where you will be the borrower, and the proceeds of which may
be used, in lieu of or in combination with Capital Markets Proceeds (as defined
below) (which Capital Markets Proceeds shall reduce the commitments hereunder
pro rata on a dollar-for-dollar basis), borrowings under any of your existing
bank credit facilities (as amended, modified, supplemented or refinanced) and
cash on hand, to finance, in part, a takeover bid by Bidco (as defined below)
for at least 50.01% of the shares in the Target, or a scheme of arrangement
pursuant to which at least 50.01% of the shares in the Target are proposed to be
acquired by Bidco (the “Acquisition”). As we understand the transaction, the
acquisition of the shares of the Target will be effected by an existing
subsidiary of the Company, being either Peabody Acquisition Co. No. 3 Pty Ltd
ACN 152 004 398 or another existing subsidiary reasonably satisfactory to the
Lead Arrangers (such subsidiary,





--------------------------------------------------------------------------------



 



“BidcoParent”; together with, Peabody Acquisition Co. No. 4 Pty Ltd ACN 152 004
772 or any wholly owned subsidiary of it, which it may fund using debt or
equity, and through which it will acquire such shares, “Bidco”), at least 50.01%
of whose equity will, following the close of the Tender, be directly or
indirectly owned by the Company or a subsidiary of the Company and up to 40% of
whose equity will, following the close of the Tender, be directly or indirectly
owned by ArcelorMittal S.A. or a subsidiary of ArcelorMittal S.A. (“Arcelor”).
It is noted that it is possible that (1) 100% of the equity of BidcoParent may,
following the close of the Tender, be directly or indirectly owned by the
Company or a subsidiary of the Company (with Arcelor having no involvement in
BidcoParent going forward); and (2) following the close of the Tender, the
shareholders of BidcoParent may comprise one or more members of the corporate
group of companies consisting of the Company and/or its subsidiaries,
ArcelorMittal S.A. and/or its subsidiaries, CITIC Group and/or its subsidiaries
and/or POSCO Group and/or its subsidiaries. Bidco shall be a Restricted
Subsidiary (as defined in the Existing Credit Agreement (as defined in the
Summary of Terms)) and shall not be designated as an Unrestricted Subsidiary (as
defined in the Existing Credit Agreement) under the Bridge Facility.
We understand that you will enter into certain financing arrangements in order
to finance the Acquisition in part and that you will either:
     1. borrow amounts under existing credit facilities (as amended, modified,
supplemented or refinanced) and issue and sell or incur up to US$2.0 billion
aggregate principal amount or gross proceeds, as applicable, of
(x) non-convertible debt securities (the “Senior Notes”), (y) equity securities
or equity-linked securities (the “Equity Securities” and, together with any
Senior Notes, the “Securities”), in each case, in a public offering or private
placement or (z) term loans pursuant to a syndicated credit facility (the “Term
Loans” and, together with any Securities, the “Additional Financing”), or
     2. if the full aggregate principal amount or gross proceeds, as applicable,
of Additional Financing referred to in clause (1) above are not received from
the issuance or borrowing of any Additional Financing, in each case, on or prior
to the date on which Bidco is first required to provide consideration for the
purchase of shares in the Target (the “Consideration Date”), borrow up to the
difference between (x) US$2.0 billion and (y) the aggregate principal amount or
gross proceeds referred to in clause (1) that are received from the issuance or
borrowing of any Additional Financing on or prior to the Consideration Date, of
Bridge Loans under the Bridge Facility having substantially the terms set forth
in the Summary of Terms and Conditions attached as Exhibit A hereto (the
“Summary of Terms”). If you borrow under the Bridge Facility, you intend to
(x) issue and sell in a public or private placement debt or equity securities or
(y) incur Term Loans, in each case, the net cash proceeds of which will be used
to repay any Bridge Loans provided thereunder (such debt or equity securities or
Term Loans, together with any Additional Financing, the “Permanent Financing”).
The net cash proceeds from the Bridge Loans, together with other cash or sources
of cash available to the Company and Bidco will provide funds to (i) consummate
the Acquisition and (ii) pay the fees and expenses incurred in connection with
the consummation of the Transaction (as described below).
Bank of America, N.A. (“Bank of America”) is pleased to offer its several (and
not joint) commitment to lend 33-1/3% of the Bridge Facility, UBS Loan Finance
LLC (“UBS”) is pleased to offer its several (and not joint) commitment to lend
33-1/3% of the Bridge Facility and Morgan Stanley Senior Funding, Inc. (“MSSF”)
is pleased to offer its several (and not joint) commitment to lend 33-1/3% of
the Bridge Facility (Bank of America, UBS and MSSF, in such capacities,
collectively, the “Initial Lenders”), in each case, upon and subject to the
terms and conditions set forth in this letter (together with the Summary of
Terms, this “Commitment Letter”) and in the Summary of Terms. Each of Merrill
Lynch, Pierce,

2



--------------------------------------------------------------------------------



 



Fenner & Smith Incorporated (“MLPFS”), UBS Securities LLC (“UBSS”) and Morgan
Stanley & Co. LLC (“MS”) is pleased to advise you of its willingness, in
connection with the foregoing commitment, to act as a joint lead arranger and a
joint book manager (in such capacities, collectively, the “Lead Arrangers”; the
Lead Arrangers together with the Initial Lenders and the Administrative Agent,
the “Commitment Parties”; includes “we”,“us” and “our”) for the Bridge Facility
and to use commercially reasonable efforts to form a syndicate of financial
institutions (including the Initial Lenders) (collectively, the “Lenders”) in
consultation with you for the Bridge Facility, subject to such Lenders being
reasonably acceptable to you. Bank of America is pleased to advise you of its
willingness to act as sole administrative agent (in such capacity, the
“Administrative Agent”) for the Bridge Facility. The Acquisition, the Tender,
the entering into and funding of the Bridge Facility and all related
transactions are hereinafter collectively referred to as the “Transaction.”
If you accept this Commitment Letter, you will enter into the letter agreement,
dated the date hereof, among the Borrower, the Initial Lenders and the Lead
Arrangers (the “Fee Letter”) and any other fee letter in respect of the Bridge
Facility between you and one or more of us dated the date hereof.
Bank of America will act as sole Administrative Agent for the Bridge Facility.
You may appoint up to three additional financial institutions to be joint lead
arrangers and bookrunners for the Bridge Facility, in each case, in a manner and
with the economics determined by you, acting in consultation with the Lead
Arrangers; provided that (a) in no event shall the percentage of economics
received by any of Bank of America, UBS or MSSF be less than 20% of the
aggregate economics in respect of the Bridge Facility and (b) in no event shall
the percentage of economics received by any such financial institution with
respect to the Bridge Facility exceed the percentage of commitments made by it
with respect to such Bridge Facility. If you appoint any additional joint lead
arrangers and joint bookrunners pursuant to the next preceding sentence, subject
to the proviso therein, the economics and commitment amounts of the
then-existing joint lead arrangers and joint bookrunners shall be reduced pro
rata, subject to the Targeted Hold Position (as defined in the Fee Letter) of
each of Bank of America, UBS and MSSF, based on the aggregate amount of the
economics and commitment amounts of such additional joint lead arrangers or
joint bookrunners. Notwithstanding the appointment of any additional financial
institutions pursuant to this paragraph, it is understood and agreed that Bank
of America and MLPFS shall have “left” placement, and each of the other lead
arrangers shall have placement below or to the right of Bank of America and
MLPFS, with UBS and UBSS on the immediate right of Bank of America and MLPFS,
with MSSF and MS on the immediate right of UBS and UBSS, and with other
placements to be below or to the right of MSSF and MS as agreed among us, you
and such additional joint lead arrangers, in any and all marketing materials and
other documentation used in connection with the Bridge Facility and the
syndication thereof. Bank of America and MLPFS shall have the exclusive rights
and responsibilities customarily associated with such “left” placement, and each
of the Commitment Parties shall receive league table credit in connection with
each of the capacities in which it is acting pursuant hereto. You may appoint
additional titled agents (without any economics) for the Bridge Facility from
among the Initial Lenders and the additional joint lead arrangers referred to in
this paragraph. Except as provided in the immediately preceding sentence and the
second sentence of this paragraph, no agents, co-agents or arrangers will be
appointed and no other titles or economics will be awarded without the prior
written consent of the Lead Arrangers and in consultation with you.
The several commitments of each Initial Lender hereunder and the several
undertaking of each Lead Arranger to provide the services described herein are
subject only to the negotiation, execution and delivery of definitive
documentation for the Bridge Facility (the “Loan Documents”) consistent with the
Commitment Letter, including the Summary of Terms and subject to the Certain
Funds Provisions set forth below; provided that the conditions to funding the
Bridge Loans are limited to the conditions expressly described in this paragraph
and the conditions (including the wording of the conditions (it being understood
and agreed that the Specified Representations for purposes of any condition to
borrowing shall

3



--------------------------------------------------------------------------------



 



be in the form specified in Addendum II to the Summary of Terms)) under
“Conditions Precedent to Closing” in the Summary of Terms.
Notwithstanding anything in this Commitment Letter, the Fee Letter or any other
letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (i) the only representations or warranties, the
making and accuracy of which shall be a condition to availability of the Bridge
Facility on the Closing Date shall be the Specified Representations (as defined
below) made by the Company in the Loan Documents and (ii) the terms of the Loan
Documents shall be in a form such that they do not impair availability of the
Bridge Facility on the Closing Date if the conditions set forth in this
Commitment Letter are satisfied. For purposes hereof, the “Specified
Representations” means the representations and warranties relating to the
Company and its subsidiaries (excluding the Target and its subsidiaries) set
forth in Addendum II to the Summary of Terms. For avoidance of doubt, for
purposes of this Commitment Letter and the Summary of Terms references to the
subsidiaries of the Company shall not include the Target and its subsidiaries
unless expressly indicated. This paragraph, and the provisions herein, shall be
referred to as the “Certain Funds Provisions”.
MLPFS, UBSS and MS intend to commence syndication of the Bridge Facility
promptly after the Tender is publicly announced; provided that notwithstanding
MLPFS’s, UBSS’s and MS’s right to syndicate the Bridge Facility and receive
commitments with respect thereto, (i) except to the extent that such assignees
shall become parties to this Commitment Letter, the Initial Lenders shall not be
relieved, released or novated from their obligations hereunder (including their
obligation to fund the Bridge Facility on the Closing Date) in connection with
any syndication, assignment or participation of the Bridge Facility, including
its commitments in respect thereof, until after the Closing Date has occurred,
(ii) no assignment or novation shall become effective with respect to all or any
portion of the Initial Lenders’ commitments in respect of the Bridge Facility
until the initial funding of such facility and (iii) unless you otherwise agree
in writing, the Initial Lenders shall retain exclusive control over all rights
and obligations with respect to their commitments in respect of the Bridge
Facility, including all rights with respect to consents, modifications,
supplements, waivers and amendments, until the Closing Date has occurred. You
agree to actively assist MLPFS, UBSS and MS in achieving a syndication of the
Bridge Facility that is reasonably satisfactory to MLPFS, UBSS and MS and you.
Such assistance shall include you (a) using commercially reasonable efforts to
assist in the preparation of a confidential information memorandum (the
“Information Memorandum”) and other customary marketing materials to be used in
connection with the syndication of the Bridge Facility (collectively with the
Summary of Terms, the Information (as defined below) and the Projections (as
defined below), the “Information Materials”) and to deliver the Information
Memorandum within 20 business days following the date of execution and delivery
by you of this Commitment Letter, (b) using commercially reasonable efforts to
ensure that the syndication efforts of MLPFS, UBSS and MS benefit materially
from your existing banking relationships and (c) using commercially reasonable
efforts to make your senior officers and advisors reasonably available from time
to time to attend and make presentations regarding the business and prospects of
the Borrower and its subsidiaries (including the Target and its subsidiaries),
as appropriate, at one or more meetings of prospective Lenders to be mutually
agreed upon. Without limiting your obligations to assist with syndication
efforts as set forth below, each Initial Lender agrees that completion of such
syndication is not a condition to its commitments hereunder. This paragraph is
paragraph nine of the Commitment Letter.
It is understood and agreed that MLPFS, UBSS and MS will manage and control all
aspects of the syndication in consultation with you, including decisions as to
the selection of prospective Lenders (provided that the selection of a
prospective Lender as a Lender shall be subject to your acceptance (acting
reasonably)), when commitments will be accepted and the final allocations of the
commitments among the Lenders. It is understood and agreed that no Lender
participating in the Bridge Facility will receive compensation from you in order
to obtain its commitment, except on the terms contained herein

4



--------------------------------------------------------------------------------



 



and in the Summary of Terms. It is also understood and agreed that the amount
and distribution of the fees among the Lenders will be at the sole and absolute
discretion of MLPFS, UBSS and MS.
You agree that, during the Syndication Period (as defined in the Fee Letter),
there shall be no offering, placement, syndication or arrangement of any debt
securities or bank or other debt financing by or on behalf of the Borrower or
any of its subsidiaries that is reasonably likely to adversely affect
syndication of the Bridge Facility; provided that the foregoing shall not apply
to (x) any renewal, refinancing or replacement of any of the Company’s or any of
its subsidiaries’ credit facilities existing on the date hereof on substantially
the same terms (other than tenor or pricing) and for substantially the same, or
a lesser, aggregate principal amount as the relevant existing credit facility,
(y) any working capital or other ordinary course financings (in respect of any
domestic subsidiary, not to exceed $100.0 million in the aggregate at any time
outstanding for all such domestic subsidiaries), lease financing or limited
recourse project financings or (z) to the extent the Bridge Facility (or the
commitments thereunder, as applicable) shall be reduced dollar for dollar by the
amount of the net cash proceeds thereof, the Permanent Financing (the types of
financings referenced in the foregoing clauses (x) and (y), regardless of when
undertaken, the “Permitted Ordinary Course Financings”); provided further that,
notwithstanding anything herein to the contrary, you agree that, from the date
hereof until the date on which all outstanding Bridge Loans shall have been
repaid and all unused commitments in respect of the Bridge Facility shall have
been terminated, without the prior written consent of the Lead Arrangers (acting
in their sole discretion), there shall be no offering, placement, syndication or
arrangement of any debt securities or bank or other debt financing by or on
behalf of the Borrower or any of its subsidiaries, the proceeds of which would
be used for any direct or indirect acquisition of any capital stock or assets of
any entity other than the Target (any such debt securities or bank or other debt
financing, the “Other Acquisition Financing”) unless the proceeds of such Other
Acquisition Financing shall be used, in part, to repay in full all amounts, if
any, then owing in respect of the Bridge Facility and to terminate all
commitments in respect of the Bridge Facility (such event, a “Bridge Facility
Payoff”) (it being understood that, at any time after the date hereof, there
shall be no restriction on the offering, placement, syndication or arrangement
of any Other Acquisition Financing undertaken for the purpose of effecting a
Bridge Facility Payoff). This paragraph is paragraph eleven of the Commitment
Letter.
You agree, at the request of MLPFS, UBSS and MS, to assist in the preparation of
a version of the Confidential Information Memorandum and other marketing
materials and presentations to be used in connection with the syndication of the
Bridge Facility, consisting exclusively of information and documentation that is
either (i) publicly available or (ii) not material with respect to the Company,
the Target or their respective affiliates or any of their respective securities
for purposes of foreign, United States federal and state securities laws (all
such information and documentation being “Public Lender Information”). Any
information and documentation that is not Public Lender Information is referred
to herein as “Private Lender Information”. You acknowledge and agree that the
following documents may be distributed to potential Lenders wishing to receive
only Public Lender Information (unless you promptly notify us otherwise and
provided that you have been given a reasonable opportunity to review such
documents and comply with U.S. Securities and Exchange Commission disclosure
obligations): (a) administrative materials prepared by MLPFS, UBSS and MS for
prospective Lenders (such as a lender meeting invitation, allocations and
funding and closing memoranda); (b) notifications of changes to the terms of the
Bridge Facility approved by you; (c) drafts and final definitive documentation
with respect to the Bridge Facility; and (d) other materials approved by you.
You also agree to, if requested, identify that portion of any other Information
to be distributed to “public side” lenders (i.e. lenders that do not wish to
receive material non-public information with respect to the Company, the Target
or their affiliates), including by clearly and conspicuously marking such
materials “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof. By marking Information Materials
“PUBLIC”, you shall be deemed to have authorized the Lead Arrangers and the
proposed Lenders to treat such Information as not containing any material
non-public information

5



--------------------------------------------------------------------------------



 



(although it may be confidential or proprietary) with respect to the Company,
the Target or their affiliates or their respective securities for the purpose of
United States federal and state securities laws.
You hereby represent and warrant (which representation and warranty shall be to
your knowledge to the extent it relates to the Target or its subsidiaries) that
(a) all information (other than the Projections (as defined below), and
information of a general economic or industry nature) which has been or is
hereafter made available in writing to any Commitment Party by you or any of
your representatives (including, without limitation, counsel, advisors and
accountants) in connection with any aspect of the transactions contemplated
hereby (the “Information”), as and when furnished, taken as a whole, is and will
be complete and correct in all material respects and does not and will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not materially misleading and
(b) all information consisting of projections and forward-looking statements
that have been prepared by you, or on your behalf or by any of your
representatives, and made available to the Lead Arrangers (collectively, the
“Projections”) has been (or in the case of Projections made available after the
date hereof, will be) based on assumptions and estimates developed by management
of the Borrower in good faith and believed to be reasonable as of the date such
Projections were or are made available (it being understood that the Projections
are not a guarantee of future performance and that actual results during the
period or periods covered by the Projections may materially differ from the
projected results and that no other representation or warranty is made by you
with respect to the Projections). You agree to furnish us with further
reasonable and supplemental information from time to time until the date of the
initial borrowing under the Bridge Facility (the “Closing Date”) and for a
period thereafter (not to exceed 90 days) as we may notify you is necessary to
complete the syndication of the Bridge Facility so that the representation and
warranty in the immediately preceding sentence will be true in all material
respects on the Closing Date and on such later date on which the syndication of
the Bridge Facility is completed as if the Information and Projections were
being furnished, and such representation and warranty was being made, on such
date. In issuing this commitment and in arranging and syndicating the Bridge
Facility, the Commitment Parties are and will be using and relying on the
Information and Projections without independent verification thereof.
You acknowledge that the Commitment Parties on your behalf will make available
Information Materials to the proposed syndicate of Lenders by posting the
Information Materials on IntraLinks, SyndTrak or another similar electronic
system. Prior to distribution of Information Materials to prospective Lenders,
you shall provide us with a customary letter authorizing the dissemination
thereof, and, with respect to Information Materials made available to
prospective Lenders wishing to receive only Public Lender Information,
confirming the absence of Private Lender Information therefrom.
By executing this Commitment Letter, you agree to reimburse each Commitment
Party from time to time promptly after demand (together with a reasonably
detailed invoice thereof) for all reasonable out-of-pocket fees and expenses
(including, but not limited to, (a) the reasonable fees, disbursements and other
charges of Shearman & Sterling LLP, as sole New York counsel to the Lead
Arrangers, (b) the reasonable fees, disbursements and other charges of any
regulatory counsel and a single local counsel to the Lead Arrangers in any
material jurisdictions, in each case retained with your consent (such consent
not to be unreasonably withheld or delayed) and (c) due diligence expenses)
incurred in connection with the Bridge Facility, the syndication thereof, the
preparation of the definitive documentation therefor and the other transactions
contemplated hereby (including, without limitation, this Commitment Letter, the
Fee Letter and any other fee letter in respect of the Bridge Facility executed
by you). You acknowledge that we may receive a future benefit, including without
limitation, a discount, credit or other accommodation on matters unrelated to
this transaction, from any of such counsel based on the fees such counsel may
receive on account of their relationship with us including, without limitation,
fees paid pursuant hereto.

6



--------------------------------------------------------------------------------



 



You agree to indemnify and hold harmless Bank of America, MLPFS, UBS, UBSS,
MSSF, MS and each of their respective affiliates and their respective officers,
directors, employees, agents, advisors and other representatives (each, an
“Indemnified Party”) from and against (and will reimburse each Indemnified Party
as the same are incurred for) any and all claims, damages, losses, liabilities
and expenses (including, without limitation, the reasonable fees, disbursements
and other charges of counsel) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) (a) any matters contemplated by this Commitment Letter,
the Fee Letter, any other fee letter in respect of the Bridge Facility executed
by you or the Transaction or (b) the Bridge Facility or any use made or proposed
to be made with the proceeds thereof, except to the extent such claim, damage,
loss, liability or expense is found in a final, nonappealable judgment by a
court of competent jurisdiction to have (x) resulted from such Indemnified
Party’s gross negligence, bad faith or willful misconduct or (y) resulted from
such Indemnified Party’s material breach of its obligations hereunder. In the
case of any claim, investigation, litigation or proceeding (any of the
foregoing, a “Proceeding”) to which the indemnity in this paragraph applies,
such indemnity shall be effective whether or not such investigation, litigation
or proceeding is brought by you, your equityholders or creditors or an
Indemnified Party, whether or not an Indemnified Party is otherwise a party
thereto and whether or not the transactions contemplated hereby are consummated.
You also agree that no Indemnified Party shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to you or your
subsidiaries or affiliates or to your or their respective equityholders or
creditors arising out of, related to or in connection with any aspect of the
transactions contemplated hereby, except to the extent of direct, as opposed to
special, indirect, consequential or punitive, damages determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence, bad faith or willful misconduct
or a material breach of its obligations hereunder. It is further agreed that
each of Bank of America, MLPFS, UBS, UBSS, MSSF and MS shall be liable solely in
respect of its own commitment to the Bridge Facility on a several, and not
joint, basis with any other Lender. Notwithstanding any other provision of this
Commitment Letter, no Indemnified Party shall be liable for any damages arising
from the use by others of information or other materials obtained through
electronic telecommunications or other information transmission systems, except
to the extent that such damages resulted directly from such Indemnified Party’s
gross negligence or willful misconduct as determined in a final non-appealable
judgment by a court of competent jurisdiction. You shall not, without the prior
written consent of an Indemnified Party, effect any settlement of any pending or
threatened Proceeding against such Indemnified Party in respect of which
indemnity could have been sought hereunder by such Indemnified Party unless (x)
such settlement includes an unconditional release of such Indemnified Party from
all liability or claims that are the subject matter of such Proceeding and
(y) does not include any statement as to any admission by or on behalf of such
Indemnified Person.
This Commitment Letter and the Fee Letter and the contents hereof and thereof
are confidential and, except for disclosure hereof or thereof on a confidential
basis to you and your subsidiaries’ (excluding the Target’s and its
subsidiaries’ until the consummation of the Acquisition) officers, directors,
employees, accountants, attorneys and other professional advisors retained by
you or them in connection with the Bridge Facility or as otherwise required by
law (and, in the case of any disclosure made as required by law, you agree to
promptly inform us of such disclosure to the extent permitted by applicable
law), may not be disclosed by you in whole or in part to any person or entity
without our prior written consent; provided, however, it is understood and
agreed that you or Bidco may disclose (i) this Commitment Letter (including the
Summary of Terms), but not the Fee Letter or the contents thereof, to the Target
(and its subsidiaries), Arcelor and each of their respective directors,
executive officers and professional advisors on a confidential basis, (ii) this
Commitment Letter (including the Summary of Terms), but not the Fee Letter or
the contents thereof, to any ratings agency and (iii) this Commitment Letter
(including the Summary of Terms), but not the Fee Letter or the contents
thereof, after your acceptance of this

7



--------------------------------------------------------------------------------



 



Commitment Letter and the Fee Letter, in filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges (including in any bidder’s statement to be issued by Bidco (if the
Tender proceeds by way of a takeover bid) or in the scheme booklet to be issued
by Target (if the Tender proceeds by way of a scheme of arrangement). Further,
Bank of America, MLPFS, UBS, UBSS, MSSF and MS shall be permitted to use
information related to the syndication and arrangement of the Bridge Facility in
connection with marketing, press releases or other transactional announcements
or updates provided to investor or trade publications, subject to
confidentiality obligations or disclosure restrictions provided herein or
otherwise reasonably requested by the Borrower provided that the content of any
such press releases/transactional updates shall be reasonably acceptable to the
Borrower. The Commitment Parties hereby notify you that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Act”), each of them is required to obtain, verify
and record information that identifies you, which information includes your name
and address and other information that will allow such Commitment Party, as
applicable, to identify you in accordance with the Act.
You acknowledge that in the ordinary course of our trading, brokerage,
investment management and financing activities, each of the Commitment Parties
or their affiliates may at any time hold long or short positions, and may trade
or otherwise effect transactions, for our own account or the accounts of our
customers, in debt or equity securities or senior loans of the Company, the
Target or any other company or may be providing financing or other services to
parties whose interests may conflict with yours. Each Commitment Party severally
agrees that it will not furnish confidential information obtained from you or
the Target to any of its other customers or any other person and that it will
agree to treat confidential information relating to you and your affiliates,
Arcelor and its affiliates and the Target and its affiliates with the same
degree of care as it treats its own confidential information; provided that
nothing herein will prohibit any Commitment Party from disclosing any such
information (a) upon the request or demand of any regulatory authority having
jurisdiction over such Commitment Party or any of its affiliates, (b) to the
extent such information is publicly available or becomes publicly available
other than by reason of disclosure by such Commitment Party in breach of this
paragraph, (c) to such Commitment Party’s affiliates and its officers,
directors, partners, members, investors, employees, legal counsel, independent
auditors and other experts and agents who need to know such information to the
extent such persons are subject to customary confidentiality restrictions,
(d) received by such Commitment Party on a non-confidential basis from a source
other than the Borrower or its affiliates or the Target or its affiliates not
known to such Commitment Party to be prohibited from disclosing such information
by a legal, contractual or fiduciary obligation, (e) to the extent such
information is independently developed by such Commitment Party, (f) for
purposes of establishing a “due diligence” defense, (g) in enforcing such
Commitment Party’s rights with respect to this Commitment Letter or the Fee
Letter in a court of competent jurisdiction, (h) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in each of which cases the relevant Commitment Party agrees to inform
you promptly thereof prior to such disclosure to the extent not prohibited by
law, rule or regulation) or (i) to other Lenders and prospective Lenders,
participants and assignees which agree to bound by the confidentiality
provisions set forth in this paragraph or provisions substantially similar to
those confidentiality provisions set forth in this paragraph. Each Commitment
Party further advises you that it will not make available to you confidential
information that they have obtained or may obtain from any other customer. In
connection with the services and transactions contemplated hereby, and only in
such connection, subject to the foregoing provisions of this paragraph, you
agree that each Commitment Party is permitted to access, use and share with any
of its bank or non-bank affiliates, agents, advisors (legal or otherwise) or
representatives any information concerning you or any of your affiliates that is
reasonably related to the provision of such services and that is or may come
into the possession of such Commitment Party or any of such affiliates.
Notwithstanding anything to the contrary herein, the obligations of each
Commitment

8



--------------------------------------------------------------------------------



 



Party under this paragraph and of the Company under the immediately preceding
paragraph shall terminate on the second anniversary of the date hereof.
In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (a) (i) the arranging and other services described herein
regarding the Bridge Facility are arm’s-length commercial transactions between
you and your affiliates, on the one hand, and each Commitment Party, on the
other hand, (ii) you have consulted your own legal, accounting, environmental,
regulatory and tax advisors to the extent you have deemed appropriate, and
(iii) you are capable of evaluating, and understand and accept, the terms, risks
and conditions of the transactions contemplated hereby; (b) (i) each Commitment
Party has been, is, and will be acting solely as a principal and, except as
otherwise expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for you, any of
your affiliates or any other person or entity and (ii) no Commitment Party has
any obligation to you or your affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein; and (c)
each Commitment Party and its respective affiliates may be engaged in a broad
range of transactions that involve interests that differ from yours and those of
your affiliates, and no Commitment Party has any obligation to disclose any of
such interests to you or your affiliates. In addition, the Company acknowledges
and agrees that the Commitment Parties and their respective affiliates may have
fiduciary or other relationships whereby we may exercise voting power over the
securities of various persons, which securities may from time to time include
securities of the Company, the Target, prospective investors in or lenders to
the Company or the Target or others with interests in respect of a potential
transaction. The Company specifically acknowledges and agrees that the
Commitment Parties and their respective affiliates may exercise such powers and
otherwise perform their respective functions without regard to their
relationships to the Company hereunder. To the fullest extent permitted by law,
you hereby waive and release any claims that you may have against any Commitment
Party with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated by this Commitment
Letter. The Commitment Parties acknowledge that MLPFS, UBSS and MS or their
respective affiliates may act as advisors to the Company with respect to the
Acquisition and agree that nothing in this paragraph shall limit in any way any
obligations under any mutually agreed engagement letter relating thereto.
The provisions of the immediately preceding five paragraphs, the syndication
provisions and information provisions hereof, and the provisions of the second
succeeding paragraph below shall remain in full force and effect regardless of
whether any definitive documentation for the Bridge Facility shall be executed
and delivered, and notwithstanding the termination of this Commitment Letter or
any commitment or undertaking of any Commitment Party hereunder; provided that
the syndication provisions and information provisions hereof shall not survive
if the commitments and undertakings of the Commitment Parties are terminated
prior to the effectiveness of the Loan Documents and funding of the Bridge
Facility; provided further that your obligations under this Commitment Letter
(other than your obligations with respect to (x) confidentiality,
indemnification, reimbursement, compliance with the Fee Letter and any other fee
letter in respect of the Bridge Facility executed by you, governing law,
submission to jurisdiction and waiver of jury trial and (y) syndication
provisions and information provisions, which syndication provisions and
information provisions shall survive until the later of the Syndication Period
and the date of the initial funding thereunder), shall automatically terminate
and be superseded by the provisions of the definitive loan documentation upon
the initial funding thereunder, and at such time you shall be automatically be
released from all liability in connection therewith.
This Commitment Letter and the Fee Letter may be executed in counterparts which,
taken together, shall constitute an original. Delivery of an executed
counterpart of this Commitment Letter or the Fee Letter by telecopier or
facsimile or as an e-mail attachment in pdf format shall be effective as
delivery of a manually executed counterpart thereof.

9



--------------------------------------------------------------------------------



 



This Commitment Letter (including the Summary of Terms) and the Fee Letter shall
be governed by, and construed in accordance with, the laws of the State of New
York. Each of you, Bank of America, MLPFS, UBS, UBSS, MSSF and MS hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter (including the Summary of Terms), the Fee
Letter, the transactions contemplated hereby (other than the transactions
governed by any fully-executed definitive loan documentation relating to the
Bridge Facility) and thereby or the actions of any Commitment Party in the
negotiation, performance or enforcement hereof. You and we hereby irrevocably
and unconditionally submit to the exclusive jurisdiction of any state or Federal
court sitting in the Borough of Manhattan in the City of New York over any suit,
action or proceeding arising out of or relating to the Transaction or the other
transactions contemplated hereby, this Commitment Letter or the Fee Letter or
the performance of services hereunder or thereunder, and this paragraph shall
remain in full force and effect notwithstanding the Closing Date. You and we
agree that service of any process, summons, notice or document by registered
mail addressed to you or us shall be effective service of process for any such
suit, action or proceeding brought in any such court. You and we hereby
irrevocably and unconditionally waive any objection to the laying of venue of
any such suit, action or proceeding brought in any such court and any claim that
any such suit, action or proceeding has been brought in any inconvenient forum.
This Commitment Letter and the Fee Letter constitute the entire agreement
between the parties relating to the subject matter hereof and thereof and
supersede any previous agreement, written or oral, between the parties with
respect to the subject matter hereof and thereof.
This Commitment Letter and all commitments and undertakings of any Commitment
Party hereunder will expire at 5:00 p.m. (New York City time) on the earlier of
(i) 10 days after the date of this Commitment Letter and (ii)(A) in the case of
a Tender in the form of a takeover bid, the date on which the bidder’s statement
is posted to the Target’s shareholders or (B) in the case of a Tender in the
form of a scheme of arrangement, the date on which the scheme booklet in respect
of the Tender is posted to the Target’s shareholders, unless you execute this
Commitment Letter, the Fee Letter and any other fee letter in respect of the
Bridge Facility between you and one or more of us dated the date hereof and
return them to us prior to that time (which may be by facsimile transmission or
as an e-mail attachment in pdf format), whereupon this Commitment Letter
(including the Summary of Terms) and the Fee Letter (each of which may be signed
in one or more counterparts) shall become binding agreements. Thereafter, all
commitments and undertakings of each Commitment Party hereunder will expire
(such date of expiration, the “Commitment Termination Date”) on the earliest of:
(a) if the Tender proceeds by way of a takeover bid, (i) the date which is
9 months after the date on which the first offer under the takeover bid is made,
(ii) the completion of the compulsory acquisition of all outstanding shares in
the Target under Chapter 6A of the Australian Corporations Act 2001 (Cth),
(iii) the date on which the takeover bid closes with defeating conditions that
have either not been “fulfilled” or in respect of which the takeover bid has not
been declared “free” (as those quoted terms are used in the Australian
Corporations Act 2001 (Cth)), (iv) the date which is six weeks after the end of
the “offer period” (as defined in the Australian Corporations Act 2001 (Cth)) in
circumstances where the offers under the takeover bid have been declared or
become unconditional and (v) receipt by the Commitment Parties of written notice
from the Borrower of the Borrower’s election to terminate all commitments
hereunder in full; and
(b) if the Tender proceeds by way of a scheme of arrangement, (i) the date which
is 9 months after the date on which the scheme booklet is registered with the
Australian Securities and Investments Commission (“ASIC”), (ii) completion of
the acquisition of all outstanding shares in the Target pursuant to the terms of
the scheme of arrangement, (iii) the date on which the scheme implementation
agreement to which Bidco and Target are parties is terminated in accordance with
its

10



--------------------------------------------------------------------------------



 



terms and (iv) receipt by the Commitment Parties of written notice from the
Borrower of the Borrower’s election to terminate all commitments hereunder in
full.
You may terminate all or a portion of the commitments hereunder at any time upon
written notice to the Commitment Parties.
This Commitment Letter may not be assigned by you without our prior written
consent (and any purported assignment without such consent will be null and
void). The Commitment Parties may not assign their respective commitments
hereunder, in whole or in part, except (x) in accordance with the syndication
provisions set forth in the ninth paragraph of this Commitment Letter or (y) to
any of their respective affiliates (and any other purported assignment will be
null and void). No Lead Arranger shall assign its rights under this Commitment
Letter or the Fee Letter as a Lead Arranger in its capacity as such (other than
to one of its affiliates or by operation of law) without the prior written
consent of each of the parties hereto (and any purported assignment without such
consent (other than to one of its affiliates or by operation of law) will be
null and void).
This Commitment Letter is intended to be solely for the benefit of the parties
hereto and is not intended to confer upon any person other than the parties
hereto, their successors and permitted assigns hereunder and the Indemnified
Parties, any benefit or any legal or equitable right, remedy or claim to any
person other than the parties hereto (and any Indemnified Parties to the extent
applicable).
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

11



--------------------------------------------------------------------------------



 



We are pleased to have the opportunity to work with you in connection with this
important financing.

            Very truly yours,


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
      By:   /s/ Jeffrey Blumquist         Name:   Jeffrey Blumquist       
Title:   Managing Director        BANK OF AMERICA, N.A.
      By:   /s/ Jeffrey Blumquist         Name:   Jeffrey Blumquist       
Title:   Managing Director     

Project Truman — Commitment Letter

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC
      By:   /s/ Simon Walker         Name:   Simon Walker        Title:  
Managing Director              By:   /s/ John C. Duncanson         Name:   John
C. Duncanson        Title:   Director        UBS SECURITIES LLC
      By:   /s/ Simon Walker         Name:   Simon Walker        Title:  
Managing Director              By:   /s/ John C. Duncanson         Name:   John
C. Duncanson        Title:   Director     

Project Truman — Commitment Letter

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY SENIOR FUNDING, INC.
      By:   /s/ Kevin D. Emerson         Name:   Kevin D. Emerson       
Title:   Authorized Signatory        MORGAN STANLEY & CO. LLC
      By:   /s/ Kevin D. Emerson         Name:   Kevin D. Emerson       
Title:   Authorized Signatory     

Project Truman — Commitment Letter

 



--------------------------------------------------------------------------------



 



ACCEPTED AND AGREED TO
AS OF THE DATE FIRST ABOVE WRITTEN:
PEABODY ENERGY CORPORATION

         
By:
  /s/ Carey J. Dubois
 
Name: Carey J. Dubois    
 
  Title: Vice President and Treasurer    

2



--------------------------------------------------------------------------------



 



EXHIBIT A
SUMMARY OF TERMS AND CONDITIONS
PEABODY ENERGY CORPORATION
US$2,000,000,000 BRIDGE FACILITY1

     
Borrower:
  Peabody Energy Corporation, a Delaware corporation (the “Company” or
“Borrower”).
 
   
Administrative
   
Agent:
  Bank of America, N.A. (“Bank of America”) will act as sole administrative
agent (the “Administrative Agent”).
 
   
Syndication
   
Agent and
   
Co-Documentation
   
Agents:
  To be determined.
 
   
Joint Lead Arrangers and
   
Joint Book Managers:
  Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”), UBS Securities
LLC (“UBSS”) and Morgan Stanley & Co. LLC (“MS”) will act as joint lead
arrangers and joint book managers (in such capacities, the “Lead Arrangers”).
 
   
Lenders:
  A syndicate of financial institutions (including Bank of America, UBS Loan
Finance LLC and Morgan Stanley Senior Funding, Inc.) arranged by MLPFS, UBSS and
MS, which institutions shall be reasonably acceptable to the Borrower (such
consent of the Borrower not to be unreasonably withheld or delayed)
(collectively, the “Lenders”).
 
   
Bridge
   
Facility:
  An aggregate principal amount of up to US$2,000,000,000 will be available in
multiple drawings (each such drawing, a “Post-Closing Borrowing”, and the
aggregate principal amount of each Post-Closing Borrowing, a “Post-Closing Draw
Amount”) during the period from the Closing Date until the Maturity Date (as
defined below) (the “Availability Period”); provided, that no more than three
drawings may be made during the Availability Period and each drawing shall be in
an aggregate principal amount of not less than US$500,000,000.
 
   
Purpose:
  The proceeds of the Bridge Facility shall be used to finance in part the
acquisition of a controlling interest in Macarthur Coal Limited (the
“Acquisition”) and to pay fees and expenses for the Acquisition and Bridge
Facility.

 

1   Capitalized terms used in this Summary of Terms and Conditions and not
otherwise defined are used herein as defined in the Commitment Letter to which
this summary is attached.

 



--------------------------------------------------------------------------------



 



     
Closing Date:
  The date of execution of definitive loan documentation and satisfaction or
waiver of the “Conditions Precedent to Closing” set forth below, to occur on or
before the date which is 9 months after the date of the Commitment Letter (the
“Closing Date”).
 
   
Interest Rates:
  As set forth in Addendum I.
 
   
Maturity:
  All amounts outstanding under the Bridge Facility shall be due and payable
364 days from the Closing Date (the “Maturity Date”).
 
   
Security:
  The Bridge Facility and the borrowings thereunder will be unsecured.
 
   
Guarantees:
  The Bridge Facility will be guaranteed by the subsidiaries of the Company that
guarantee the Existing Credit Agreement (as defined herein). For the avoidance
of doubt, there shall be no requirement for Bidco, the Target or any of their
respective subsidiaries to give any guarantees.
 
   
Optional
   
Prepayments
   
and Commitment
   
Reductions:
  The Borrower may permanently reduce the commitments under or prepay the Bridge
Facility in whole or in part at any time without premium or penalty, subject to
reimbursement of the Lenders’ breakage and redeployment costs in the case of
prepayment of LIBOR borrowings on a day other than the last day of an interest
period.
 
   
Mandatory
   
Prepayments and
   
Commitment
   
Reductions:
  An amount equal to 100% of all Disposition Proceeds (as defined below) and
Capital Markets Proceeds (as defined below) shall be applied to prepay the loans
under the Bridge Facility, except (x) in the case of any non-domestic
subsidiary, to the extent such application or prepayment would result in a
material adverse tax consequence as reasonably determined by the Borrower,
(y) in the case of any non-wholly owned subsidiary of the Borrower that is a
public company, to the extent that such proceeds are not actually received by
the Borrower or a wholly-owned subsidiary of the Borrower or, if received, such
application or prepayment is otherwise not required as a result of the operation
of clause (x) above, or (z) in the case of any non-wholly owned subsidiary of
the Borrower that is not a public company, to the extent that such proceeds are
not actually received by the Borrower or a wholly-owned subsidiary of the
Borrower (i) after using commercially reasonable efforts to procure receipt by
the Borrower or a wholly-owned subsidiary of the Borrower or (ii) as a result of
a contractual prohibition in effect or, in either case, such application or
prepayment is otherwise not required as a result of the operation of clause (x)
above. Any Capital Markets Proceeds received on or prior to the Closing Date
shall, together with the amount of any reduction in the cash portion of the
acquisition consideration on or prior to the Closing Date, automatically and

A-4



--------------------------------------------------------------------------------



 



              permanently reduce dollar-for-dollar the commitments of the
Lenders in respect of the Bridge Facility as and when received, in each case on
a pro rata basis.
 
            “Capital Markets Proceeds” means, subject to exceptions as may be
mutually agreed between the Borrower and MLPFS, UBSS and MS, (x) all net cash
proceeds from the issuance in the capital markets of additional equity and
equity-linked interests in the Borrower or any of its subsidiaries and (y) all
net cash proceeds from the issuance or incurrence of debt of the Borrower or any
of its subsidiaries (other than Permitted Ordinary Course Financings or
issuances or incurrences of debt by Bidco or its subsidiaries, the proceeds of
which are used in connection with the Acquisition (it being understood that the
Acquisition does not include any put by ArcelorMittal S.A. or a subsidiary of
ArcelorMittal S.A. of its equity in Bidco to the Company or any of its
subsidiaries)), in each case that are actually received by the Borrower or any
of its subsidiaries or funded into escrow pending the closing of the
Acquisition.
 
            “Disposition Proceeds” means all net cash proceeds of sales and
casualty or condemnation losses of property and assets of the Borrower and its
subsidiaries, in each case, that are actually received by the Borrower or any of
its subsidiaries (other than sales made in the ordinary course of business and
any other sale having net cash proceeds less than US$50,000,000 and subject to
other exceptions to be agreed, including customary reinvestment rights during
the 180 days following receipt of such net cash proceeds).
 
       
Conditions Precedent
       
to Closing:
       
 
            The closing and the initial extension of credit under the Bridge
Facility will only be subject to satisfaction of the following conditions
precedent (which shall be set forth in the definitive loan documentation in the
same form as below):
 
       
 
  (i)   The negotiation, execution and delivery of definitive documentation for
the Bridge Facility reasonably satisfactory to the Lead Arrangers, the
Administrative Agent and the Lenders and consistent with the Commitment Letter
and this Summary of Terms (it being understood and agreed that definitive
documentation in substantially the form of the Existing Credit Agreement (as
defined below) with such changes thereto as are necessary to reflect the terms
and conditions of the Commitment Letter and this Summary of Terms is reasonably
satisfactory to the Lead Arrangers). In addition, the Administrative Agent shall
have received (A) customary opinions of counsel for the Borrower and the
Guarantors as to Company and the Loan Documents in substantially the same form
those delivered in connection with the Existing Credit Agreement, (B) such
corporate resolutions, certificates and other customary closing documents in
substantially the same form as those delivered in

A-5



--------------------------------------------------------------------------------



 



         
 
      connection with the Existing Credit Agreement, (C) at least five business
days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, and (D) corporate resolutions of the
Borrower’s board of directors authorizing the Acquisition.
 
       
 
  (ii)   If the Tender proceeds by way of a takeover bid, Bidco shall have
acquired a “relevant interest” (as defined in the Australian Corporations Act
2001 (Cth)) in at least 50.01% of the shares in the Target.
 
       
 
      If the Tender proceeds by way of a scheme of arrangement, the scheme of
arrangement has become “effective” (as that term is used in Part 5.1 of the
Australian Corporations Act 2001 (Cth) such that Bidco has acquired or will
acquire a “relevant interest” (as defined in the Australian Corporations Act
2001 (Cth)) in at least 50.01% of the shares in the Target.
 
       
 
  (iii)   All accrued fees and expenses (including legal fees and expenses) and
other compensation payable to the Administrative Agent, the Lead Arrangers and
the Lenders, to the extent required under the Fee Letter or any other fee letter
in respect of the Bridge Facility executed by you or invoiced at least two
business days before the Closing Date, shall have been paid.
 
       
 
  (iv)   The Specified Representations shall be true and correct in all material
respects on the date of such extension of credit; it being understood and agreed
that the Specified Representations for purposes of any condition to borrowing
shall be in the form specified in Addendum II to the Summary of Terms.
 
       
 
  (v)   All conditions set forth in the bidder’s statement to be issued by Bidco
(if the Tender proceeds by way of a takeover bid) or in the scheme booklet (if
the Tender proceeds by way of a scheme of arrangement) shall have been
(x) satisfied or (y) waived by Bidco (in the case of a takeover bid) or by Bidco
or the Target, as applicable (in the case of a scheme of arrangement).
 
       
 
  (vi)   Evidence that one of the following has occurred: (1) Bidco receiving
notice from, or on behalf of, the Australian Federal Treasurer to the effect
that there is no objection under the Australian Government’s foreign investment
policy or under the Foreign Acquisition and Takeovers Act 1975 (Cth) (the
“FATA”) to the acquisition by Bidco of the Target shares under the Tender and
that notice is not subject to any condition; (2) the period provided under the
FATA during which the Australian Treasurer may make an order under section 18 or
an interim order under section 22 of the FATA prohibiting the acquisition by
Bidco of the Target shares under the Tender elapsing, without such an order
being made; or (3) if an interim order prohibiting

A-6



--------------------------------------------------------------------------------



 



         
 
      the acquisition of the Target shares by Bidco under the Tender is made by
the Australian Treasurer under section 22 of the FATA, the subsequent period for
making a final order prohibiting the acquisition elapsing, without such a final
order being made.

     
Conditions Precedent
   
To Subsequent
   
borrowings:
  Following the Closing Date and the initial extension of credit under the
Bridge Facility, any extension of credit under the Bridge Facility shall be
subject to the Specified Representations being true and correct in all material
respects on the date of such extension of credit.
 
   
Representations
   
and Warranties:
  Substantially the same as those in the Credit Agreement dated as of June 18,
2010 among the Borrower, Peabody Holland B.V., Bank of America N.A. and the
other agents and lenders party thereto and including any amendments thereto as
of the date hereof (the “Existing Credit Agreement”) (with such changes thereto
as may be reasonably satisfactory to the Borrower, the Administrative Agent and
the Lead Arrangers).
 
   
Covenants:
  Substantially the same as those in the Existing Credit Agreement as of the
date hereof (with such changes as may be reasonably satisfactory to the
Borrower, the Administrative Agent and the Lead Arrangers) and Bidco shall use
of all of the proceeds of any extension of credit under the Bridge Facility for
the acquisition of equity interests in the Target. For the purpose of clarity,
Bidco and its Subsidiaries (as defined in the Existing Credit Agreement), unless
designated as Unrestricted Subsidiaries (as defined in the Existing Credit
Agreement), shall be Restricted Subsidiaries; provided that Bidco shall not be
designated as an Unrestricted Subsidiary.
 
   
Financial Covenant:
  Substantially the same as those in the Existing Credit Agreement.
 
   
Events of Default:
  Substantially the same as those in the Existing Credit Agreement with such
changes thereto as may be reasonably satisfactory to the Borrower,
Administrative Agent and, the Lead Arrangers.
 
   
Assignments and
   
Participations:
  Assignments: Subject to the consents described below (which consents will not
be unreasonably withheld or delayed), each Lender will be permitted to make
assignments to other financial institutions in a minimum amount equal to
US$5 million.
 
   
 
  Consents: The consent of the Borrower will be required unless (i) an Event of
Default has occurred and is continuing or (ii) the assignment is to a Lender, an
affiliate of a Lender or an Approved Fund (as such term is defined in the
Existing Credit Agreement). The consent of the Administrative Agent will be
required for any assignment to an entity that is not a Lender, an affiliate of
such Lender or an Approved Fund in respect of such Lender.

A-7



--------------------------------------------------------------------------------



 



     
 
  Assignments Generally: An assignment fee in the amount of US$3,500 will be
charged with respect to each assignment unless waived by the Administrative
Agent in its sole discretion. Each Lender will also have the right, without
consent of the Borrower or the Administrative Agent, to assign as security all
or part of its rights under the loan documentation to any Federal Reserve Bank.
 
   
 
  Participations: Lenders will be permitted to sell participations with voting
rights limited to customary matters such as changes in amount, rate and maturity
date.
 
   
Waivers and
   
Amendments:
  Amendments and waivers of the provisions of the loan agreement and other
definitive credit documentation will require the approval of Lenders holding
loans and commitments representing more than 50% of the aggregate amount of the
loans and commitments under the Bridge Facility (the “Required Lenders”), except
that (a) the consent of each Lender shall be required with respect to (i) the
waiver of conditions precedent (other than the condition precedent specified
above in clause (ii) of “Conditions Precedent to Closing”) to the initial credit
extension under the Bridge Facility, (ii) the amendment of pro rata sharing
provisions and (iii) the amendment of the voting percentages of the Lenders, and
(b) the consent of each Lender affected thereby shall be required with respect
to (i) increases or extensions in the commitment of such Lender, (ii) reductions
of principal, interest or fees, and (iii) extensions of scheduled maturities or
times for payment.
 
   
Indemnification:
  The Borrower will indemnify and hold harmless the Administrative Agent, each
Lead Arranger, each Lender and their respective affiliates and their partners,
directors, officers, employees, agents and advisors from and against all losses,
claims, damages, liabilities and expenses arising out of or relating to the
Bridge Facility, the Borrower’s use of loan proceeds or the commitments,
including, but not limited to, reasonable attorneys’ fees, except to the extent
found by a court of competent jurisdiction to have resulted from such
indemnified person’s or its partner’s, director’s, officer’s, employee’s,
agent’s, or advisor’s gross negligence, bad faith or willful misconduct or
material breach of its obligations under the Loan Documents. This
indemnification shall survive and continue for the benefit of all such persons
or entities.
 
   
Governing Law:
  State of New York.
 
   
Pricing/Fees/
   
Expenses:
  As set forth in Addendum I.

A-8



--------------------------------------------------------------------------------



 



ADDENDUM I
PRICING, FEES AND EXPENSES

     
Interest Rates:
  At the Borrower’s option, any loan under the Bridge Facility will bear
interest at a rate equal to (i) LIBOR plus the Applicable Margin, as determined
in accordance with the Duration Pricing table set forth below for LIBOR Loans,
or (ii) the Base Rate (to be defined as the highest of (a) the Bank of America
prime rate, (b) the Federal Funds rate plus 0.50% and (c) one-month LIBOR plus
1.00%) plus the Applicable Margin, as determined in accordance with the Duration
Pricing table set forth below for Base Rate Loans.
 
   
 
  The Borrower may select interest periods of one or two weeks or one, two,
three or six months for LIBOR Loans. Interest shall be payable at the end of the
selected interest period, but no less frequently than quarterly.
 
   
 
  During the continuance of any payment default under the Bridge Facility the
Applicable Margin on the amount of the payments resulting in such default shall
increase by 2.00% per annum. Upon the request of the Required Lenders, during
the continuance of an Event of Default under the Bridge Facility, the Applicable
Margin on obligations owing thereunder shall increase by 2.00% per annum.
 
   
Duration
   
Pricing:
  The Applicable Margin for LIBOR Loans and the Applicable Margin for Base Rate
Loans shall be, at any time, the rate per annum set forth in the table below
opposite such time:

                      LIBOR Loans     Period since the Closing   Applicable  
Base Rate Loans Date   Margin   Applicable Margin
0-29 days
    3.00 %     2.00 %
30-59 days
    3.25 %     2.25 %
60-89 days
    3.50 %     2.50 %
90-119 days
    3.75 %     2.75 %
120-364 days
    4.00 %     3.00 %

     
Duration Fees:
  The Borrower shall pay for the ratable benefit of the Lenders the following
fees, calculated as a percentage of the aggregate amounts outstanding under the
Bridge Facility, on the following dates if all advances (if any) have not been
paid in full prior to such date:
 
   
 
 
90th day following the Closing Date            1.00%
 
   
 
 
180th day following the Closing Date            1.50%

A-9



--------------------------------------------------------------------------------



 



     
 
 
270th day following the Closing Date            2.00%
 
   
Commitment Fees:
  The Borrower shall pay for the ratable benefit of the Lenders a commitment fee
calculated at the rate of 0.40% per annum, on the average daily undrawn
commitments under the Bridge Facility, payable quarterly in arrears and on the
Maturity Date.
 
   
Calculation of
   
Interest and Fees:
  Other than calculations in respect of interest at the Bank of America prime
rate (which shall be made on the basis of actual number of days elapsed in a
365/366 day year), all calculations of interest and fees shall be made on the
basis of actual number of days elapsed in a 360 day year.
 
   
Cost and Yield
   
Protection:
  Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments, changes in capital adequacy and capital requirements or
reserve requirements or their interpretation, illegality, unavailability of
LIBOR deposits, reserves without proration or offset and payments free and clear
of withholding or other taxes.
 
   
Expenses:
  The Borrower will pay all reasonable and documented costs and expenses
associated with the preparation, due diligence, administration, syndication and
closing of the Bridge Facility, including, without limitation, the legal fees of
counsel to the Lead Arrangers, regardless of whether or not the Bridge Facility
is closed. The Borrower will also pay the reasonable and documented expenses of
the Administrative Agent and each Lender in connection with the enforcement of
the Bridge Facility.

A-10



--------------------------------------------------------------------------------



 



ADDENDUM II
SPECIFIED REPRESENTATIONS
For purposes hereof, the term “Loan Party” shall mean any Person (as defined in
the Existing Credit Agreement) who is a US Loan Party (as defined in the
Existing Credit Agreement) immediately prior to the Closing Date (and excluding,
for avoidance of doubt, the Target and its subsidiaries). When a capitalized
term used herein is defined with reference to its definition in the Existing
Credit Agreement (e.g. “Person”), all uses of such term in this Addendum II
shall have such meaning.
1) Due Organization and Existence of Loan Parties. Each Loan Party is duly
organized or formed and validly existing.
2) Power and Authority. Each Loan Party has all requisite power and authority to
execute, deliver and perform its obligations under the Loan Documents to which
it is a party.
3) Due Authorization, Execution, Delivery and Enforceability of Loan Documents.
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party have been duly authorized by all necessary
corporate or other organizational action. Each Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document when so delivered will constitute, a legal,
valid and binding obligation of each Loan Party that is party thereto,
enforceable against each Loan Party that is party thereto in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other Laws (as defined in the Existing Credit
Agreement) relating to or affecting creditors’ rights generally, general
principles of equity, regardless of whether considered in a proceeding in equity
or at law and an implied covenant of good faith and fair dealing.
4) No Contravention. The execution, delivery and performance by each Loan Party
of each Loan Document to which such Person is a party, do not and will not
(a) contravene the terms of any of such Person’s Organization Documents (as
defined in the Existing Credit Agreement), (b) conflict with or result in any
breach or contravention of (i) any Contractual Obligation (as defined in the
Existing Credit Agreement) to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority (as defined in the
Existing Credit Agreement) to which such Person or its property is subject or
(c) violate any Law binding on such Person, except in each case referred to in
clause (b) or (c) to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect (as defined below).
The term “Material Adverse Effect” means a material adverse effect upon (a) the
business, assets, operations, property or condition (financial or otherwise) of
the Company and its Restricted Subsidiaries (as defined in the Existing Credit
Agreement, and excluding for avoidance of doubt, the Target and its
subsidiaries) immediately prior to the Closing Date taken as a whole or (b) the
validity or enforceability of this or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
5) Margin Regulations; Investment Company Act.
     (a) The Company is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB (as defined in the
Existing Credit Agreement)), or extending credit for the purpose of purchasing
or carrying margin stock. Following the application of the proceeds of each
Bridge Loan, not more than 25% of the value of the assets (either of the Company
only or of the Company and its Subsidiaries (as defined in the Existing Credit
Agreement) on a consolidated basis)

A-11



--------------------------------------------------------------------------------



 



subject to the provisions of Section 7.01, Section 7.04 or Section 7.05 (in each
case, of the Existing Credit Agreement) or subject to any restriction contained
in any agreement or instrument between the Company and any Lender or any
Affiliate (as defined in the Existing Credit Agreement) of any Lender relating
to Indebtedness and within the scope of Section 8.01(e) (of the Existing Credit
Agreement) will be margin stock.
(b) None of the Company or any other Loan Party is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
(6) Status of Bridge Loans as Senior Debt. The Bridge Loans shall rank pari
passu with any other senior Indebtedness (as defined in the Existing Credit
Agreement) of the Company.
(7) Solvency. The Company and its Restricted Subsidiaries on a consolidated
basis are Solvent.
The term “Solvent” and “Solvency” shall mean, with respect to any Person, as of
any date of determination, (a) the amount of the “present fair saleable value”
of the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person is, as of such date, greater than
the amount that will be required to pay the probable liability of such Person on
its debts and other liabilities as such debts and other liabilities become
absolute and matured, (c) such Person does not, and will not, have an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts and liabilities as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, subordinated, disputed, undisputed, legal, equitable, secured or
unsecured or (y) right to an equitable remedy for breach of performance if such
breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, subordinated, disputed, undisputed, secured or unsecured.
(8) Patriot Act. No Loan Party is in violation in any material respect of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).

A-12